DETAILED ACTION
A response to election of species requirement was received and entered on
7/25/2022. Claims 1-9 are pending and under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The IDS document filed 2/4/2021 has been considered and initialed copies of the PTO-1449s are enclosed.

Election/Restriction of Species
Applicant’s election without traverse of CCL2 as the monocyte chemoattractant species, CXCL1 as the neutrophil chemoattractant species, and CCL2 with CXCL1 and a fibrin carrier as the elected specific composition in the reply filed on 7/25/2022 is acknowledged.

Specification Objections
The substitute specification filed 1/27/2021 has not been entered because it
does not conform to 37 CFR 1.125(b) and (c) because: the statement as to a lack of
new matter under 37 CFR 1.125(b) is missing and a clean copy of the substitute specification has not been supplied (in addition to the marked-up copy).

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-9 are rejected under 35 U.S.C. 102(a1) as anticipated by Hamed S et al. (WO 2017037655).
Regarding claims 1-9, Hamed teaches embodiments that describe enhancing wound healing in subjects, including human subjects (page 3, paragraph 1, line 10), for cutaneous administration, directly applied to the wound (page 5, paragraph 2, line 25 and page 3, paragraph 1, line 4) of a composition comprising of an erythropoietin gel with fibrin (specification, page 4, paragraph 2, lines 5-6 and lines 20-21) and a matrix that includes the chemokines CCL2 and CXCL1 (specification, page 6, paragraph 2). Since all human subjects are at risk of developing pulmonary infections, the subjects being treated by Hamed necessarily is at risk of developing a pulmonary infection as required by the instant claims. Therefore, Hamed therefore teaches a method of enhancing cutaneous wound healing in subjects comprising administering to the wound a composition comprising (a) CCL2 (a monocyte chemoattractant), (b) CXCL1 (a neutrophil chemoattractant), and (c) a fibrin carrier, wherein the subject is at risk of developing a pulmonary infection.

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J SKOKO III whose telephone number is (571)272-1107. The examiner can normally be reached M-F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Z Wu can be reached on (571)272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.J.S./Examiner, Art Unit 1643        

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643